PER CURIAM.
Defendant, by this interlocutory appeal, claims error on the part of the trial court in denying its motion to dismiss the complaint for lack of jurisdiction over it.
Appellant’s contention is without merit inasmuch as this is an action in rem regarding title to real property in Florida.1 The service of process was made as provided by §§ 48.01 & 48.02, Fla.Stat., F.S.A. Appellant does not claim that appellee failed to comply with this statute, and since the action is one properly within that statute then the court acquired jurisdiction over the subject matter of the litigation. Therefore, the trial court properly denied the appellant’s motion.
The order appealed is affirmed.
Affirmed.

. Colburn v. Highland Realty Co., Fla.App.1963,153 So.2d 731.